1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    DARRYL LYNCH,                            )     NO. CV 18-3020-DOC (AGR)
12                                             )
                Petitioner,                    )     ORDER ACCEPTING FINDINGS
13                                             )     AND RECOMMENDATION OF
                       v.                      )     MAGISTRATE JUDGE
14                                             )
      D. BAUGHMAN, Warden,                     )
15                                             )
                Respondent.                    )
16                                             )
                                               )
17                                             )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other

19   records on file herein, the Report and Recommendation of the United States

20   Magistrate Judge and the Objections. Further, the Court has engaged in a de

21   novo review of those portions of the Report and Recommendation to which

22   objections have been made. The Court accepts the findings and

23   recommendation of the Magistrate Judge.

24         IT THEREFORE IS ORDERED that Petitioner’s motion for stay of federal

25   proceedings to exhaust claims in state court is granted under the following terms

26   and conditions:

27          (1) Petitioner shall notify this Court within 30 days of receiving a ruling

28   from the Superior Court and shall attach a copy of the ruling;
1          (2) Petitioner thereafter shall file a status report every 90 days until
2    completion of exhaustion proceedings in state court and attach a copy of the
3    respective ruling; and
4          (3) The stay may be lifted if Petitioner does not comply with these
5    conditions.
6
7             September 16, 2019
     DATED: ______________________
                                                          DAVID O. CARTER
8                                                      United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
